Citation Nr: 1437863	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-34 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a uterine disorder to include endometriosis and uterine fibroids.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a lumbar spine disability to include arthritis.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2013, the Board remanded this case for additional development.  It has been returned to the Board for disposition.

The Veteran seeks service connection for a uterine disorder claimed as endometriosis.  The Board notes that, when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the gynecological claim on appeal to more broadly reflect the benefit sought.

The Board observes that the Veteran submitted additional evidence following the most recent Statement of the Case.  However, referral of this evidence to the agency of original jurisdiction (AOJ) is not necessary as it is duplicative or irrelevant to the issues on appeal.  See 38 C.F.R. §§ 19.31, 20.1304(c) (additional pertinent evidence must be referred to the agency of original jurisdiction unless this procedural right is waived).

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.



FINDINGS OF FACT

1.  A uterine disorder to include uterine fibroids is not etiologically related to service; and endometriosis is not shown in service or during the appeal period of this claim.

2.  A chronic headache disability was not incurred in service, and headaches diagnosed post service are not etiologically related to service.

3.  A chronic low back disability was not incurred in service and arthritis of the spine is not shown during the initial post separation year; lumbosacral spondylosis and degenerative joint disease (arthritis), diagnosed many years after service, are not etiologically related to service, to include back complaints and findings noted in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a uterine disorder to include endometriosis and uterine fibroids are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for low back disability to include arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in February and May 2009 letters, prior to the rating decision on appeal.  VA further met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical records identified by the Veteran.  These records have been associated with the claims file.  VA afforded the Veteran appropriate VA medical examinations.  The Board previously reviewed the record, determined that additional development was necessary, and remanded the case.  The requested development has been conducted, to include obtaining outstanding VA treatment records and VA medical opinions.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Initially, the Board notes the Veteran does not assert that her claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Uterine Disorder to Include Endometriosis and Uterine Fibroids

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a uterine disorder to include endometriosis and uterine fibroids.  A uterine disorder is not shown in service.  Uterine fibroids are first documented many years after service separation and endometriosis is neither shown in service nor during the appeal period of this claim.

Service treatment records reflect that the Veteran was seen for complaints of pelvic pain that was initially believed to be due to endometriosis.  See STRs (December 1979 through January 1980).  However, in February 1980, diagnostic laparoscopy revealed no evidence of endometriosis or any other abnormal pelvic pathology.  At that time, the lab work including CBC, urinalysis, and chest x-ray was within normal limits.  Specifically, laparoscopy revealed normal uterus, tubes, and ovaries.  There was no evidence of endometriosis, and there was no evidence of any pelvic adhesions.  Also, there was no evidence of any etiology for the Veteran's complaints of right-sided pain.  The Veteran's service separation examination dated in 1983 reflects normal clinical evaluation and no chronic gynecological disorders.

More than a decade after service separation, the record shows that the Veteran was diagnosed with uterine fibroids and that she reported a history of endometriosis in the 1980s.  Specifically, VA treatment records dated in 1999 reflects a history of endometriosis diagnosed in 1981.  In January 2000, the Veteran was diagnosed with symptomatic uterine fibroids.  A November 2000 treatment note reflects complaint of "chronic pelvic pain/endometriosis."  By history, she was diagnosed with endometriosis in 1987 described as not severe.  The assessment was menorrhagia, and endometriosis by history.  A gynecology note dated in July 2005 reflects complaints of heavy bleeding with menses and spotting.  Sonogram showed uterine fibroids.  A consultation request included in the reason for request that the Veteran had "endometriosis, heavy mensis [sic], [and] pelvic pain."  A January 2006 entry shows uterine fibroids and a history of endometriosis; the impression included uterine fibroids and history of endometriosis.  A June 2009 note reflects normal endometrial biopsy.  In December 2010, laparoscopic hysterectomy was performed for fibroid uterus that resolved without residuals.

Report of VA examination dated in October 2011 reflects a diagnosis for status post laparoscopic hysterectomy for fibroid uterus without residuals.  It was noted that the Veteran did not have any gynecological condition, including any diseases, injuries or adhesions of the female reproductive system.  The Veteran had a hysterectomy.  The Veteran reported right groin pain, which she stated she did not have prior to military service.  The examiner opined that "The veteran's current right groin muscular skeletal strain is not caused by any condition diagnosed during her active duty."  The examiner explained that:

The veteran never had been diagnosed as having endometriosis or fibroids during her active duty.  The veteran's current subjective pain in her right groin is not related to her pelvic disorder she has had since her separation or prior to her separation as she claims. The claimed groin pain is superficial musculoskeletal in origin, not gynecological on today's exam.  The veteran never was diagnosed as having endometriosis.  In 1980, the laparoscopic report shows normal gynecological findings.  Since her separation she developed fibroids of the uterus and she undergone [sic] supracervical laparoscopy assisted hysterectomy without any complication.

Thus, the evidence of record shows that the Veteran had hysterectomy, removal of the uterus, for uterine fibroids in 2010.  The evidence establishes that uterine fibroids are not shown in service and have not been etiologically related to service, to include the well-documented pelvic complaints in service.  Also, the evidence establishes that the Veteran has never had endometriosis.  While the evidence shows that endometriosis was suspected in service, thus possibly giving rise to the Veteran's mistaken belief that she had been diagnosed with endometriosis, diagnostic testing in service was clearly negative for endometriosis.  Likewise, an endometrial biopsy in 2009 was negative for endometriosis.  Although there are notations in the post service medical records for endometriosis in service, these notations appear to be predicated on the medical history as provided by the Veteran and then recorded in the clinical record.  The Board finds that an examiner's recording of medical history does not transform that medical history into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board has considered the Veteran's statements that she was diagnosed with endometriosis in service and accepts that she is competent to report her symptoms of pain.  Layno, supra.  However, as the diagnosis for endometriosis as well as uterine fibroids is not susceptible to lay observation and she lacks any medical expertise, she is not competent to diagnose herself as having had endometriosis or any other disorder of the uterus.  As such, the Veteran's report of having had endometriosis has diminished probative value, particularly when viewed in concert with the medical record as a whole.

The Board assigns greater probative value to the October 2011 VA medical opinion as this was prepared by a skilled, neutral medical professional after evaluating the Veteran, obtaining a complete medical history, and review of the entire claims file.  Also, the opinion is highly probative as it includes a reasoned explanation for the opinion rendered.  It is noted that there is no other medical opinion in the record.

To the extent that the Veteran seeks compensation for pelvic or groin pain, the Board notes that this is not a disability within the meaning of the applicable legislation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Pain, alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra at 285.

Also, in regard to the claim for endometriosis, the Board finds that this disability is not shown in service or during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, because the weight of the evidence is against the claim, service connection for a uterine disability to include endometriosis and uterine fibroids is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  Gilbert, supra.


Headaches

Having carefully reviewed the evidence of record, the Board finds that a chronic headache disorder was not incurred in service and any currently shown headache disorder is not attributable to service.

Service treatment records reflect complaints of headaches.  A November 1978 treatment record shows complaints of headache for 1 day, taking Fiorinal with relief, assessed as a sinus headache.  The Veteran was prescribed Dimetap extend tabs.  A November 1978 treatment record shows headache secondary to sinus congestion.  A January 1980 entry reflects complaint of severe frontal headache for 2 days and that a couple days later the Veteran had sinus congestion.  The Veteran reported a history of headaches on a service examination dated in April 1980.  Clinical evaluation showed normal neurological findings.  A neurological consultation note dated in April 1980 reflects that the Veteran's history is consistent with vascular migraine type headaches.  A May 1980 treatment note shows complaints of headache, assessed as headache secondary to "BCP's" [birth control pills].  Midrin was prescribed.  It was noted that headaches responded to Midrin in the past.  A June 1980 entry noted oral BCPs gave the Veteran headaches and that she was started on Midrin by neurologist in May 1980.  In November 1980, the Veteran was seen for complaints of sore throat and congestion along with headache of 3 days duration, assessed as viral syndrome rule out infectious mononucleosis.  A June 1982 treatment note indicated headaches secondary to BCPs treated with Midrin.  The Veteran wanted a refill of the Midrin prescription.  Report of separation examination dated in February 1983 reflects normal clinical evaluation.

Report of VA examination dated in October 2011 reflects that the Veteran has a medication over use headache disorder that is not caused by or the result of service.  The examiner noted that a review of the service treatment records showed no evidence of a primary headache disorder or chronic headache disorder in service and the Veteran reported onset of markedly worsened headaches for past 2-3 years due to an over use (increased) dosage of analgesic medication.  The examiner concluded that medication overuse headaches were not attributable to service.
The Boards review of the record revealed no documented headache complaints or treatment between service separation in 1983 and roughly 1997.  Also, there is no indication in the lay or medical evidence that the Veteran continued to obtain medication, such as Midrin, for treatment of vascular or migraine type headaches after service.  A January 2006 treatment record shows, on review of systems, a history of "bilateral tension headaches that can last for a couple days and occur about once a week."  There was no history of chronic headache problems dating to service.  There was no assessment or diagnosis for a chronic headache disorder at this time.

The lay evidence from the Veteran essentially argues that she had headaches in service, she continues to have headache and, therefore, her claim for service connection for headaches should be granted.  The Board accepts that the Veteran is competent to report headache symptoms and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995). Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, to the extent that the Veteran suggests that any headache disorder shown during the appeal period of this claim had its onset in service or is the continuation of a disability that began in service, the Board finds that such lay statements are not competent evidence given the various possible causes for headaches, as shown in this case.  The Board finds that determining the etiology of headaches and whether there is a chronic disorder due to underlying abnormal pathology is not within the realm of knowledge of a non-expert.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion).

The Board acknowledges that the service medical records show headache complaints and treatment; however, these records do not establish the presence of a chronic disorder, but rather sporadic episodes of headache due to variable causes, including viral syndrome, sinus congestion, and birth control pills.  To the extent that the Veteran was diagnosed with headache consistent with vascular or migraine type headaches in service, the Board finds that there is no indication in the record that the Veteran had this on service discharge based on normal clinical evaluation on service separation examination in 1983 coupled with the absence of any complaints, findings, or treatment for vascular or migraine type headaches following service discharge-to include on recent VA examinations-and given that the Veteran did not report headache disability on her original VA claim dated in 1997.  Therefore, the service treatment records are relevant to the existence of headaches in service but taken in the context of the entire record do not establish the onset of a chronic headache disorder in service and thus are not sufficient to establish entitlement to the benefit sought.

Furthermore, the Board has considered the October 2011 VA medical opinion, which reflects a diagnosis for medication overuse headaches that were not attributable to service.  The Board assigns more probative value to this medical opinion over that of the Veteran as this was prepared by a skilled, neutral medical professional after evaluation of the Veteran and review of the claims file.  Also, the medical opinion is supported by a medical rational.  There is no favorable medical opinion in this case.

The Board concludes that the more persuasive evidence in this case weighs against the claim for service connection for headaches.  Although headaches are shown in service, neither the lay nor the medical evidence establishes the existence of a chronic headache disorder in service and the more probative evidence of record reflects that any currently shown headache disorder is not attributable to service.  Therefore, the claim is denied.  As the evidence is not in equipoise, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.

Lumbar Spine Disability

The Veteran seeks service connection for low back disability.  On her claim for VA compensation, she reported in-service injury to the back.  She avers that her current low back problems and diagnoses are etiologically related to an this in-service back injury.

A review of the service treatment records discloses no documented complaints or treatment for a low back injury.  However, service treatment records reflect multiple complaints of low back pain during the Veteran's period of service.  Specifically, a July 1979 treatment note reflects a diagnosis for low back strain, rule out disc and rule out kidney stone.  X-ray was within normal limits.  The Veteran was prescribed bed rest, Robaxin.  The Veteran had low back complaints in February 1980.  X-ray showed no abnormal findings.  A December 1980 entry reflects low back pain secondary to muscular strain.  A March 1982 note reflects complaints of back pain associated with gastroenteritis.  A June 1982 note reflects an assessment for functional low back pain.  A July 1982 orthopedic consultation reflects evaluation of low back pain.  The Veteran denied prior trauma.  The assessment was musculoskeletal pain without evidence of bony abnormality or disc disease.  Report of service separation examination dated in 1983 reflects normal clinical evaluation of the musculoskeletal system.

Post service VA treatment records reflect a history low back pain.  In 2003, the Veteran reported low back pain since the military with onset of stabbing type pain in last 2 weeks.  The diagnosis was low back pain with history of low back pain and no signs of neurological involvement.  A January 2006 treatment record indicates a history of "an accident when she was rear-ended and has low back pain and takes Advil four or five a day as needed."  The Veteran had renewed low back complaints in 2009.  X-ray showed arthritis.  VA treatment records note that the Veteran is morbidly obese.

Report of VA examination dated in October 2009 reflects a diagnosis for mild apophyseal joint sclerosis of L4-5 and L5-S1.

Report of VA examination dated in October 2011 reflects a diagnosis for lumbosacral spondylosis without myelopathy.  By history, the Veteran fell on a concrete floor during basic training and has had low back pain since that event with worsening since 2005.  The examiner opined that the degenerative joint disease of the lumbosacral spine was not attributable to service based on review of the available medical records, medical literature, and his/her clinical experience.  The examiner noted that degenerative joint disease of the lumbosacral spine was noted many years after service discharge and there was "No objective evidence of claimed condition [sic] onset in military service or shortly after discharge from military service."  The examination report reflects in-person evaluation of the Veteran, a complete medical history from the Veteran, and review of the claims file to include the documented medical history.

Having carefully and sympathetically reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for low back disability to include arthritis.  A chronic low back disability was not incurred in service and arthritis is not shown within the initial post separation year.  Also, degenerative joint disease and spondylosis of the lumbar spine is not etiologically related to service, to include the Veteran's report of an in-service back injury.

The Board finds that the Veteran is competent to report her symptoms, treatment, and prior injury.  See Layno, supra.  However, to the extent that she suggests continuity of low back pain since service, the Board finds that she is not credible for the following reasons.  First, the 1983 report of separation examination shows normal clinical evaluation of the spine and musculoskeletal system.  Second, the Veteran did not report any chronic low back disability on her original VA compensation claim dated in 1997; she first reported a low back condition since military service during VA treatment in 2003 and then again on her January 2009 claim for VA benefits.  Third, there are many years intervening the Veteran's period of service and the first documented post service complaints and findings for abnormal pathology of the lumbosacral spine.  Fourth, when the Veteran sought treatment for low back pain post service in 2009, she stated that she had had "some back pain in the past due to her fibroids but the pain is getting worse and she was concerned there could be something wrong in the back."  At that time, she denied recent back injury and made no mention of any history of back injury in service or otherwise.  Accordingly, her statements concerning continuity of symptomatology since service have diminished probative value.

Additionally, although the basic principle that trauma can cause arthritis is within the common knowledge lay persons, the factual picture here is complex.  In this case, it is noted that service treatment records do no corroborate the incurrence of Veteran's report of low back injury from a fall onto a concrete floor and any low back injury sustained by the Veteran in service appears to have been acute and transitory in nature given that the Veteran was seen for numerous back complaints in service but none of those visits included a history of back injury.  Furthermore, whether the Veteran's current diagnoses for arthritis (degenerative joint disease/spondylosis) is related to service cannot be determined by mere observation alone.  The Board finds that determining the etiology of arthritis in this case is not within the realm of knowledge of a non-expert given the acute and transitory nature of the injury, the Veteran's physical condition (morbidly obese) at the time of the post service diagnosis, a history of post service motor vehicle accident with subsequent back pain, and the 10 plus year gap before arthritis is initially shown.  Therefore, the Veteran's opinion on etiology is not competent evidence and has no probative value.

The Board assigns greater probative value to the normal service separation examination dated in 1983 and the October 2011 negative VA medical opinion.  This medical evidence is more probative as it was prepared by skilled, neutral medical professionals.  The service separation examination dated in 1983 is highly probative as it provides a comprehensive snapshot of the Veteran's physical well-being at the time of her service discharge and because it specifically includes an evaluation of the spine and musculoskeletal system.  The October 2011 VA medical opinion is highly probative because it was prepared after obtaining a complete medical history from the Veteran, conducting a physical examination of the Veteran, and thorough review of the claims file to include the documented medical history.  The Board notes that there is no favorable medical opinion in this matter.

Accordingly, the weight of the evidence is against the claim.  The evidence is not so evenly balance to trigger the benefit-of-the-doubt doctrine.  Gilbert, supra.


ORDER

Service connection for a uterine disorder to include endometriosis and uterine fibroids is denied.

Service connection for headaches is denied.

Service connection for a lumbar spine disability to include arthritis is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


